DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A, Sub-Species I and Sub-Species I (claims 1-7, 9-10, 13-16, 18-20) in the reply filed on 12/28/2020 is acknowledged.
Claims 8, 11-12, 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/28/2020.
Claim Objections
Claim 7 objected to because of the following informalities:  "based" should be changed to --base--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-6, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JINPING (CN 105464948).
Regarding claim 1, 
Referring to at least Fig. 1, Jinping teaches a compressor (see par. 45), comprising: a shell (e.g. the shell defined by upper and lower casings 2, 7) that defines an enclosed space inside the shell; an electric motor unit located in the enclosed space of the shell and configured to generate a driving force (see par. 5); and a compression unit located in the enclosed space of the shell and configured to compress refrigerant, the compression unit comprising a cylinder and a piston (see par. 5) that is configured to reciprocate in the cylinder based on the driving force transmitted from the electric motor unit (see par. 5), wherein the shell comprises a plurality of heat radiation fins 1 that are located at an outer circumferential surface of the shell and that are configured to emit heat generated inside the shell to an outside of the shell.
Regarding claim 2, 
Jinping teaches wherein at least a part of the outer circumferential surface of the shell defines a curved part (not labeled), and wherein each of the plurality of heat radiation fins is located at the curved part of the outer circumferential surface of the shell (see Figs. 1, 5, par. 14).
Regarding claim 5,
Jinping teaches wherein the shell comprises a cover shell and a base shell (e.g. upper and lower casings 2, 7) that are coupled to each other to define the enclosed space (see par. 45), wherein the cover shell defines a first opening surface (impliedly taught in par. 45), and the base shell defines a second opening surface that faces the first opening surface of the cover shell (impliedly taught in par. 45), and wherein the plurality of heat radiation fins are located at least one of the cover shell or the base shell (see Fig. 1).
Regarding claim 6
Jinping teaches wherein a surface area of the plurality of heat radiation fins located at the cover shell (e.g. upper casing 2) is greater than a surface area of the plurality of heat radiation fins located at the base shell (e.g. lower casing 7).
Regarding claim 13,
Jinping teaches wherein the shell comprises a support portion 5 that extends from a bottom portion of the shell and that is configured to support the shell.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jinping in view of Lee (KR 1019970045516).
Regarding claim 7,
Jinping does not teach wherein the cover shell and the base shell comprise fastening protrusion portions that extend in a radial direction of the shell, that are configured to face each other, and that are located at positions corresponding to the first opening surface and the second opening surface, respectively, and wherein the base shell and the cover shell are configured to be coupled to each other by fastening bolts through the fastening protrusion portions of the cover shell and the based shell.
Referring to at least Fig. 4, Lee, directed to a compressor, teaches wherein a cover shell 2 and the base shell 3 comprise fastening protrusion portions 4, 4’ that extend in a radial direction of the shell, that are configured to face each other, and that are located at positions corresponding to the first opening surface and the second opening surface, respectively, and wherein the base shell and the cover shell are configured to be coupled to each other by fastening bolts 9 through the fastening protrusion portions of the cover shell and the based shell.
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Jinping by Lee with the motivation of more securely coupling the cover and base shell (see Lee abstract). 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jinping.
Regarding claim 14,
Jinping does not teach wherein the shell is made of an aluminum material but since it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (see MPEP 2144.07), it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Jinping and arrive at the claimed invention in order to provide a material with relatively light weight and high heat conductivity.
Claim 15-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song-ik (KR 100190121) in view of Jinping.
Regarding claim 15, 
Referring to Fig. 6, Song-ik teaches a refrigerator (see abstract), comprising: a cavity configured to store one or more food items (as a refrigerator comprises a cavity to refrigerate food stuffs); a door configured to open and close at least a portion of the cavity (as a refrigerator comprises a door for access for a user); a machine room that is located at a side of the cavity (see Fig. 6), the machine room defining an air path that allows an inner space of the machine room to communicate with an outside of the machine room (impliedly taught by Fig. 4 as a fan 105 is depicted); a condenser 103 located in the inner space the machine room; and a compressor 101 located in the inner space of the machine room at a side of the condenser but does not specifically teach wherein the compressor comprises: a shell that defines an enclosed space and that is made of an aluminum material, an electric motor unit located in the enclosed space of the shell and configured to generate a driving force, and a compression unit located in the enclosed space of the shell and configured to compress refrigerant, the compression unit comprising a cylinder and a piston that is configured to reciprocate in the cylinder based on the driving force transmitted from the electric motor unit, and wherein the shell comprises a plurality of heat 
Jinping, directed to a compressor, teaches wherein a compressor comprises: a shell that defines an enclosed space and that is made of an aluminum material (see the rejection of claims 1, 14), an electric motor unit located in the enclosed space of the shell and configured to generate a driving force (see par. 5) , and a compression unit located in the enclosed space of the shell and configured to compress refrigerant, the compression unit comprising a cylinder and a piston that is configured to reciprocate in the cylinder based on the driving force transmitted from the electric motor unit (see par. 5), and wherein the shell comprises a plurality of heat radiation fins 1 that are located at an outer circumferential surface of the shell and that are configured to emit heat generated inside the shell to an outside of the shell.
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Song-ik by Lee with the motivation of enhancing a heat dissipation of the compressor. 
Regarding claim 16,
Referring to Fig. 1 of Song-ik, please note that one of ordinary skill in the art would be motivated to locate the fins of Song-ik as modified above such that each of the plurality of heat radiation fins extends toward the condenser as Song-ik teaches that fins are to extend towards a condenser. 
Regarding claim 18, 
Song-ik teaches wherein the machine room comprises: an air inlet configured to receive air from the outside of the machine room; and an air outlet spaced apart from the air inlet and configured to discharge air to the outside of the machine room (e.g. as impliedly taught by the use of a fan 105), the air path extending from the air inlet toward the air outlet, and wherein the condenser and the 
Regarding claim 19,
Song-ik teaches a fan 105 located between the condenser and the compressor.
Regarding claim 20,
Song-ik does not teach a controller that is configured to control the compressor, that is coupled to the shell of the compressor, and that is located between the fan and the shell of the compressor but the examiner takes official notice that the use of, and advantages of, a controller coupled to the shell, located between the fan and the shell of the compressor would be well known to one of ordinary skill in the art. 
Allowable Subject Matter
Claims 3-4, 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as Lee does not teach the required limitations of claims 3-4, 9-10. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522.  The examiner can normally be reached on M-F 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Steve S TANENBAUM/Examiner, Art Unit 3763